DETAILED ACTION
Applicant’s 09/09/2021 response to the previous 06/24/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-10 as amended and/or filed on 09/09/2021.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 09 December 2016 (20161209).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/JP2017/041980 filed on11/22/2017 which claims priority to Japanese Application number 2016-238944 filed on 09 December 2016 (20161209).



Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/17/2021 submission of Information Disclosure Statement (IDS) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 09/09/2021 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 101 rejection set forth in section 8 of the previous 06/24/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

Applicant’s 09/09/2021 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejections set forth in sections 13 and 14 of said previous 06/24/2021 Office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of JP2015-0151719A to Kanda (cited in the 06/01/2020 IDS, Foreign Patent Documents, Cite no.1) and US 8346433 B2 to Lu et al. (Lu) fails to teach or render obvious a vehicle motion state estimation device comprising: a plurality of sensors including a wheel speed sensor, an acceleration sensor, a gyro sensor, and a steering angle sensor, the vehicle motion state estimation device configured to estimate a wheel slip-induced wheel speed variation caused by wheel slips in longitudinal and lateral directions, estimate a suspension displacement-induced wheel speed variation caused by a displacement of a suspension based on a wheel speed sensor signal and the wheel slip-induced wheel speed variation, and estimate a vertical momentum of a vehicle based on the suspension displacement-induced wheel speed variation, and a suspension control device configured to receive information from the 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).  Indeed, resort may be had to applicants 09/09/2021 remarks for additional rationale of novelty.  Further, review of the history of the foreign parent applications shows indicated allowable subject matter by foreign patent Examiners.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example:
US 20080066991 A1 to Kataoka; Motoaki et al. teaches a controller suppressing tire induced momentum via vibration in for example, para:
“[0064] One example of the gain setting map is shown in FIG. 4, in which the gain for each of the control amounts for suppressing the motor vibration, 

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20211202                                                                                                                                                                                                     


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665